Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications:  Applicant’s Response filed on 07/28/2022.  Applicant’s Response includes an Amendment to the Claims, an Amendment to the Specification, a replacement Terminal Disclaimer, a new Reissue Declaration, and Remarks.  Applicant’s Response has been entered and made of record.

In light of the Amendment to the Claims, independent claim 7 has been amended.  Therefore, claims 1-19 are currently pending in the application.  Claims 1, 7, and 14 are independent claims.

The rejection of claims 7-13 under 35 U.S.C. 112(b) (see: Non-Final Action, pp. 5-6) has been withdrawn as necessitated by the Amendment to the Claims.

Terminal Disclaimer
The replacement Terminal Disclaimer filed on 07/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/614,507 has been reviewed and is accepted.  The replacement Terminal Disclaimer has been recorded.  The replacement Terminal Disclaimer replaces the Terminal Disclaimer filed on 12/21/2018, and the Terminal Disclaimer filed on 12/21/2018 is thus void.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,296,100 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Specification
The disclosure is objected to because of the following informalities:
The Amendment to the Specification does not comply with 37 CFR 1.173(b)(1)/(d)/(g).  Specifically, 37 CFR 1.173(b)(1) at least requires that “Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section”; 37 CFR 1.173(d) at least requires that “Any changes relative to the patent being reissued which are made to the specification…must include the following markings: (1) The matter to be omitted by reissue must be enclosed in brackets; and (2) The matter to be added by reissue must be underlined”; and 37 CFR 1.173(g) at least requires that “All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application” (emphasis added).
As noted in MPEP 1453(I), “All bracketing and underlining is made in comparison to the original patent, not in comparison to any prior amendment in the reissue application.”  Similarly, MPEP 1453(IV) notes that “In accordance with 37 CFR 1.173(g), all amendments in the reissue application must be made relative to (i.e. vis-à-vis) the patent specification in effect as of the date of the filing of the reissue application…All amendments subsequent to the first amendment must also be made relative to the patent specification in effect as of the date of the filing of the reissue application, and not relative to the prior amendment.”  The Amendment to the Specification improperly references the prior preliminary Amendment to the Specification instead of the patent specification in effect as of the date of the filing of the reissue application.  That is to say, any newly added subject matter that is maintained should continue to be underlined, any original subject matter that is being deleted should continue to be shown in brackets, and any newly added subject matter that is to be deleted (i.e., “co-pending”) should merely be removed without any markings.
Appropriate correction is required.

Claim Objections
Claims 1-11, 13-16, 18, and 19 are objected to because of the following informalities:
For substantially similar reasons as discussed above with regard to the Amendment to the Specification, each of claims 1-11, 13-16, 18, and 19 do not comply with 37 CFR 1.173(b)(2)/(d)/(g).   For example, the presentation of independent claim 1 should continue to show all the prior appropriate additions (via underlining) and deletions (via bracketing) relative to the patent specification in effect as of the date of the filing of the reissue application.  Similarly, the presentation of independent claim 7 should continue to show all the prior appropriate additions (via underlining) and deletions (via bracketing) relative to the patent specification in effect as of the date of the filing of the reissue application AND the newly added subject matter (i.e., “entirely”).
In regard to independent claim 7, lines 16-17 state “in response to the stimulus being located entirely in the second domain, executing, by the processor, a third instruction” (bold emphasis added).  Original independent claim 7 of the Lamberty ‘100 patent recites the identical limitation except that “a third instruction” is replaced with “a fourth instruction.”  Since no amendment markings are shown, the Examiner is interpreting said limitation to be “a fourth instruction” and is considering “a third instruction” to merely be a typographical error.
Appropriate correction is required for all objected to claims.

Claim Rejections - 35 USC § 251
The new Reissue Declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
First, the new Reissue Declaration does not properly indicate the reasons why the patent is wholly or partially inoperative or invalid.  As noted in MPEP 1414(I), “Even though only one error upon which reissue is based needs to be described in the reissue oath/declaration, if PTO/SB/51 or PTO/SB/52 form is used (or PTO/AIA /05 or PTO/AIA /06, for applications filed on or after September 16, 2012), applicant needs to check the appropriate box(es) on the form identifying each of the reasons why the patent is wholly or partly inoperative or invalid.  Even if a PTO form is not used, applicant needs to state each of the reasons why the patent is wholly or partly inoperative or invalid in the reissue oath/declaration.”  Specifically, the new Reissue Declaration incorrectly indicates that “by reason of other errors” as the reason why the patent is wholly or partially inoperative or invalid.  This box is usually checked to indicate errors related to inventorship or claims to foreign/domestic priority.  Because those types of errors do not appear to be corrected by the instant reissue application, the new Reissue Declaration fails to properly indicate that the actual error is based on the scope of the claims.  To correct this issue Applicant must uncheck the box for “by reason of other errors” and at least check the box for “by reason of the patentee claiming more or less than he had the right to claim in the patent.”
Second, the new Reissue Declaration fails comply with all the requirements of 37 CFR 1.63.  Specifically, the new Reissue Declaration fails to comply with 37 CFR 1.63(g) which at least requires that “An oath or declaration under this section…must be executed…with an acknowledgment that any willful false statement made in such declaration or statement is punishable under 18 U.S.C. 1001 by fine or imprisonment of not more than five (5) years, or both” (emphasis added).  The Examiner notes that Applicant appears to be using the appropriate PTO/AIA /06 form.  However, the new Reissue Declaration submitted appears to be missing random parts of the PTO/AIA /06 form.  And while some of the missing parts are immaterial (e.g., the header of the form merely states “PTO/A A    (09-20)” or certain parentheses (“I believe said inventor s”) are missing), the missing information related to 37 CFR 1.63(g) must be properly stated.  Currently that section of the new Reissue Declaration explicitly states “I hereby acknowledge that any willful false statement made in this declaration is punishable under    U.S.C.      by fine or imprisonment of not more than five     years  or both.”  As can be seen, said section is at least missing “18”, “1001”, and “(5).”
Third, the new Reissue Declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because none of the errors which are relied upon to support the reissue application are errors upon which a reissue can be based.  The new Reissue Declaration at least indicates the relied upon errors as, “Claims 1, 2, 3, 7 and 9 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.”  The new Reissue Declaration then further expands on that statement by pointing out how each of claims 1, 2, 3, 7, and 9 are unclear.
However, the Examiner notes that the Amendments to the Claims are the same as the original amendments previously filed on 02/26/2021.  At that time, the record made clear that those original amendments were made solely for the purpose of correcting “Grammatical errors.”  The Examiner agrees with the intention of the original amendments in the instant reissue application.  The original amendments made corrections of “grammar, or a typographical, editorial or clerical error which does not cause the patent to be deemed wholly or partly inoperative or invalid for the reasons specified in 35 U.S.C. 251.”  The Examiner also agrees with Applicant that the Amendment to the Claims adds helpful clarity to the claim language, but the Amendment to the Claims does not rise to the level of correcting indefinite claim language.  Therefore, at least one proper error relied upon to support the instant reissue application has not been provided.
To overcome the above defect, the Examiner suggests specifically tailoring the error statement to the amendment of independent claim 7 that overcame the prior 35 U.S.C. 112(b) rejection.  For example, the following error statement would be acceptable: “Claim 7 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 7 lacks clarity as to whether or not the first, second, third, and fourth instructions are mutually exclusive responses based on the identified stimulus.  Therefore, claim 7 has been further narrowed to more clearly state that: (i) a third instruction is executed by the processor in response to the stimulus being located entirely in the first domain; and (ii) a fourth instruction is executed by the processor in response to the stimulus being located entirely in the second domain.”

Claims 1-19 are rejected as being based upon a defective Reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office Action.  






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees:
 
/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992